Case 7:19-cv-00069-O-BP Document 23 Filed 06/29/20                Page 1 of 1 PageID 1013



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

 SHARENA GAIL KNAPP,                           §
                                               §
         Plaintiff,                            §
                                               §
 v.                                            §    Civil Action No. 7:19-cv-00069-O-BP
                                               §
 ANDREW M. SAUL, Commissioner of               §
 Social Security Administration,               §
                                               §
         Defendant.                            §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case (ECF No. 22), issued on June 12, 2020. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District Judge

believes that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

        Accordingly, the Court REVERSES the Commissioner of Social Security’s decision and

REMANDS this action for further proceedings.

        SO ORDERED on this 29th day of June, 2020.



                                               _____________________________________
                                               Reed O’Connor
                                               UNITED STATES DISTRICT JUDGE




                                               1
